Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 09/28/2022 have been entered. Claims 1-12 and 14-17 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Verrall et al (US 2008/011311, of record, ‘311 hereafter). 
Regarding claims 1-3, 10-12 and 14-15, ‘311 discloses a liquid crystal layer formed from a method comprising a coating step, a photo-aligning step  and a photocuring step ([0064]-[0070], [008]-[0083]); wherein the coating solution including a polymerizable monomer in a preferred content of up to 20% by weight ([0193], or one of polymerizable mesogen compound in a preferred range of 5 to 50% by weight, [0163]-[0164]); a photosensitive material comprising photo-isomerizable sensitive group and having self-assembling property with a content in a range of 5 to 100% by weight (Fig, 1 and Fig 2, [0017]-[002], [0051], [0059]-[0063],[0166]); a small liquid crystal compound with a preferred content range of 5 to 50% by weight ([0163] or [0164]); a chiral  additive in a preferred range of 0.1 to 20% by weight ([0165]); and a photoinitiator in a preferred range of 0.05 to 5% by weight ([0167]). The composition is directly coated onto a substrate, photo-aligned and polymerized into a specified alignment structure (Fig. 2, [0051]-[0070]).  ‘’311also discloses that the liquid crystal layer may be cured by thermo-curing or photocuring ([0186]).
Regarding claims 16 and 17, ‘311 also discloses a display panel comprising the liquid crystal layer and including other components as recited the claims ([0095]-[0140]). 

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verrall et al (US 2008/011311, of record, ‘311 hereafter) in view of Yip et al (US 2002/0098295, ‘295 hereafter).
Regarding claims 4-6, ‘’311 teaches all the limitations of claims 1 and 3, ‘311 discloses that the wavelength of light for phot-curing can be adjust by using different photoinitiator and wavelength of light for photo-aligning can be 365 nm ([0181]), but does not specifically set forth a wavelength of light being 254 or 313 nm which is different wavelength of light for photo-aligning. However, ‘295 disclose a process method for making a photocurable composition comprising a photosensitive material having acryloyl group being a photocuring group ([0016]-[0031]), wherein the process comprises coating step, photo-aligning step and photocuring step([0014]-[0015]), the wavelength of light for photo-aligning is in a range of 300 to 400 nm, specifically 365 nm (0041], [0068]) and the wavelength of light for photo-curing is in a range of 200 to 320 nm, specifically 313 nm, in order to prevent the aligned state of the material from being disturbed ([0045], [0068]). In light of these teachings, one of ordinary skill in the art would have used the wavelength of light for photo-aligning and photo-curing as taught by ‘295, in order to prevent the aligned state of the material from being disturbed by curing step. Regarding claims 7-9, ‘295 also discloses the process including pre-backing to remove solvent ([0068]) and post-baking in the steps of forming a device ([0072]). 

Response to Arguments
Applicant's arguments filed on 09/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited reference ‘311 discloses that the cholesteric film with planar alignment can be achieve by alignment methods other than photo-alignment as in paragraph ([0195]). In this paragraph, ‘311 generally lists the common planar alignment methods to  make a cholesteric film. However, ‘311 does not used any of these methods to make the biaxial film as disclosed. Instead, ‘311 expressly discloses the biaxial film being photo-aligned into desired alignment without a separate alignment layer (See [0064]-0069], [0080]-0082]). Applicant also argues that the biaxial film is not a liquid crystal layer as presently claimed. However, it is examiner’s position that the biaxial film of ‘311 comprises all the components as presently claimed which reads upon instantly claimed liquid crystal layer. Reference ‘295 discloses a composition comprising photosensitive materials and polymerizable monomer, which is from the same field of endeavor with respect to the ‘311. Thus, in light of the teaches from ‘295, one of ordinary skill in the art would have been motivated to use different wave-length of light to cure and photo-align the composition of ‘311 in order to render the biaxial film having desired liquid crystal alignment. 
For the reasons set forth here and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782